USCA11 Case: 20-10116      Date Filed: 04/22/2021        Page: 1 of 11



                                                                    [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 20-10116
                            ________________________

                             Agency No. A206-621-829

JOSE CARLOS ANGEL-LOPEZ,

                                                      Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                            ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                   (April 22, 2021)

Before LAGOA, ANDERSON and MARCUS, Circuit Judges.

PER CURIAM:

         In this immigration proceeding, Jose Carlos Angel-Lopez challenges a

decision by the Board of Immigration Appeals (“BIA”) affirming an Immigration

Judge’s (“IJ”) denial of his application for asylum and order of removal. After

careful review and with the benefit of oral argument, we deny his petition.
         USCA11 Case: 20-10116      Date Filed: 04/22/2021   Page: 2 of 11



                                         I.

      Angel-Lopez, a native and citizen of El Salvador, entered the United States

without inspection in 2014. The Department of Homeland Security (“DHS”)

issued a notice to appear, charging him with being removable under the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien

present in the United States without being admitted or paroled by an immigration

officer. An IJ issued a removal order in absentia when Angel-Lopez failed to

appear for a hearing in 2015. First proceeding pro se, Angel-Lopez eventually

admitted to the allegations in his notice to appear, and the IJ found him removable

as charged. Based on a motion by the DHS, the IJ later found Angel-Lopez

mentally incompetent to represent himself and assigned counsel to represent him.

      In April 2019, Angel-Lopez, through counsel, applied for asylum and

withholding of removal based on the claim that he had a well-founded fear of

future persecution, and sought relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”). In support of his application, Angel-Lopez submitted his psychiatric

medical records, which revealed that he suffers from schizophrenia and sometimes

exhibits “odd and bizarre behaviors.” He also proffered two declarations by Dr.

Samuel Nickels, an expert on mental health services and the treatment of the

mentally ill in El Salvador, who described the underfunded state of mental


                                         2
          USCA11 Case: 20-10116           Date Filed: 04/22/2021      Page: 3 of 11



healthcare in El Salvador. Dr. Nickels said that electroshock therapy was a

“common treatment” at the sole public psychiatric hospital, and it was “often”

delivered without anesthesia and without patient consent. However, the hospital

recently began implementing protocols to better protect patients. He added that

individuals with psychosocial disabilities faced strong stigmatization across

Salvadorian society. The police “dealt harshly” with everyone and individuals

with psychological disabilities were at an “extreme risk of harm or abuse.” Gangs

similarly abused individuals with mental illnesses.

       At the hearing, Angel-Lopez’s counsel proposed two particular social groups

as the basis for Angel-Lopez’s claims: (1) “individuals in El Salvador who suffer

from schizophrenia”; and (2) “individuals from El Salvador who suffer from

schizophrenia and display erratic behavior.” The IJ determined that Angel-Lopez

failed to show that his fear of future persecution on account of his proposed social

groups was objectively reasonable. The IJ also found that Angel-Lopez failed to

provide specific facts establishing a nexus between his membership in a particular

social group and any harm he would experience. The BIA affirmed the IJ’s denial

of asylum and dismissed Angel-Lopez’s appeal.1 Angel-Lopez timely petitioned

this Court for review.


1
 The agency also denied Angel-Lopez withholding of removal and CAT relief, but because he
did not raise those claims in this Court, he has abandoned them. Sepulveda v. U.S. Att’y Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Nor has he expressly challenged the agency’s
                                               3
           USCA11 Case: 20-10116           Date Filed: 04/22/2021       Page: 4 of 11



                                               II.

                                               A.

       We review only the decision of the BIA, except to the extent it adopts the

IJ’s decision or expressly agrees with the IJ’s reasoning. Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009) (quoting Mohammed v. U.S.

Att’y Gen., 547 F.3d 1340, 1344 (11th Cir. 2008)). Where, as here, the BIA agrees

with the IJ’s reasoning and adds its own observations, we review the decisions of

both the BIA and the IJ. Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306

(11th Cir. 2019).

       To establish eligibility for asylum based on a well-founded fear of future

persecution, as Angel-Lopez seeks here, he “must prove (1) a ‘subjectively genuine

and objectively reasonable’ fear of persecution that is (2) on account of a protected

ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citations

omitted); see also 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A) (providing that an

alien is eligible for asylum if he is a refugee and defining a refugee, in part, as

someone who has a “well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political

opinion”). To satisfy the second prong, he must establish a nexus between the



conclusion that he did not show a “pattern or practice” of persecution of similarly situated
individuals for his asylum claim, so he has abandoned this issue as well. Greenbriar, Ltd. v. City
of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).
                                                4
          USCA11 Case: 20-10116       Date Filed: 04/22/2021    Page: 5 of 11



feared persecution and the statutorily protected ground by presenting “specific,

detailed facts showing a good reason to fear that he . . . will be singled out for

persecution on account” of the protected ground. D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 818 (11th Cir. 2004); see also 8 U.S.C. § 1158(b)(1)(B)(i) (requiring

the applicant to prove that his membership in his proposed social group “will be at

least one central reason for persecuting” him). In so doing, the applicant must

provide some evidence of his persecutor’s motives. INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992).

                                          B.

      Angel-Lopez first says that the agency did not give “reasoned consideration”

to his asylum application. This is a claim of legal error that we review de novo.

See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016) (“[A]n assertion

that the agency failed to give reasoned consideration to an issue is a question of

law that we review de novo.”). In a reasoned-consideration examination, we ask

whether the agency considered the issues raised and announced its decision in

terms sufficient to enable a reviewing court to perceive that it has “heard and

thought and not merely reacted.” Id. at 804 (quotations omitted). “[T]he agency

does not give reasoned consideration to a claim when it misstates the contents of

the record, fails to adequately explain its rejection of logical conclusions, or

provides justifications for its decision which are unreasonable and which do not


                                           5
         USCA11 Case: 20-10116        Date Filed: 04/22/2021    Page: 6 of 11



respond to any arguments in the record.” Id. at 803. However, the BIA and IJ need

not “address specifically each claim the petitioner made or each piece of evidence

the petitioner presented.” Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir.

2010) (quotations omitted).

      Here, the record reflects that the agency afforded reasoned consideration to

Angel-Lopez’s asylum application. For starters, we note that the BIA assumed that

Angel-Lopez had presented cognizable social groups for the purposes of his

asylum application -- based on his schizophrenia diagnosis -- as do we, so we have

no occasion to address this issue. The agency then reviewed the evidence Angel-

Lopez offered in support of his claim that he was entitled to asylum because he

would face persecution in El Salvador “on account of” his membership in his

proposed social groups. 8 U.S.C. § 1101(a)(42)(A).

      In analyzing Angel-Lopez’s claim, the BIA recounted his evidence and

arguments concerning the treatment of the mentally ill in El Salvador, including

the stigmatization of mental illness, incidents of abuse of the mentally ill, and their

risk of becoming homeless, incarcerated, or involuntarily institutionalized.

Nevertheless, the BIA determined that El Salvador’s treatment of the mentally ill

was the result of underfunding and a lack of trained professionals, not on account

of a desire to persecute the mentally ill, and that Angel-Lopez had not established

that he would be “singled out” for persecution on account of his mental illness in


                                           6
          USCA11 Case: 20-10116          Date Filed: 04/22/2021      Page: 7 of 11



the future. The BIA also discussed Angel-Lopez’s argument that the IJ failed to

fully consider Dr. Nickels’s evidence but found that the IJ considered the evidence

and was unpersuaded by it.

       In addition, the agency specifically considered Angel-Lopez’s evidence

concerning the risk of electroshock therapy if he returned to El Salvador.2 Angel-

Lopez cited this evidence in his pre-hearing brief in support of his asylum claim,

and later referred to all of the evidence to argue that he was also entitled to CAT

protection. The IJ discussed electroshock therapy in the portion of his decision

denying Angel-Lopez’s CAT claim, concluding that he had failed to show that it

was administered with the specific intent to harm patients. Then, when resolving

Angel-Lopez’s asylum claim, the IJ said he had “considered all the documentary

and testimonial evidence in this case,” held that “relative economic and health-

related disadvantages and stigmatization do not constitute persecution,” and

broadly concluded that “respondent has failed to show that his fear of persecution

on account of” his proposed social groups “is objectively reasonable.” On appeal,

as we’ve noted, the BIA expressly referenced Dr. Nickels’s declarations -- the

sources of the electroshock therapy evidence -- and, after considering all of the


2
  The government claims that Angel-Lopez failed to exhaust his administrative remedies for his
electroshock therapy claim. However, in his brief to the BIA, Angel-Lopez argued that the IJ
ignored Nickels’s evidence that the Salvadorian government was unwilling and unable to protect
him from persecution because the state-run hospital employed electroshock therapy without
patient consent, which constituted torture. This provided the BIA with a full opportunity to
consider Angel-Lopez’s argument and correct any error. See Jeune, 810 F.3d at 800.
                                              7
         USCA11 Case: 20-10116       Date Filed: 04/22/2021   Page: 8 of 11



evidence in the record, affirmed the IJ’s decision that Angel-Lopez had not

established a well-founded fear of persecution on account of his membership in a

protected group. On this record, the BIA and IJ decisions demonstrate that the

agency understood and considered all of the issues and evidence Angel-Lopez

presented and gave adequate and reasonable explanations for its decisions. See

Jeune, 810 F.3d at 803.

                                         C.

      We are also unpersuaded by Angel-Lopez’s challenge to the BIA’s

determination that he did not establish a nexus between his membership in a

particular social group and the harm he claimed he would experience in El

Salvador. We “review[] administrative fact findings under the highly deferential

substantial evidence test,” which requires us to “view the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir.

2004). To reverse a finding of fact, “we must find that the evidence not only

supports that conclusion, but compels it.” Elias-Zacarias, 502 U.S. at 481 n.1.

      Angel-Lopez relies on a chain of inferences to argue that he would face

abuse from gangs or law enforcement or end up institutionalized if he returns to El

Salvador. But his testimony and the record do not compel these determinations.

See id. For one thing, at the hearing before the IJ, Angel-Lopez indicated he


                                         8
         USCA11 Case: 20-10116         Date Filed: 04/22/2021   Page: 9 of 11



would have family support when he returned, because he could live with his father,

with whom he’d had a “[s]omewhat good” relationship. Moreover, he was

symptom-free and psychiatrically stable at that time, and he intended to continue

using his medication in El Salvador.

      We recognize that Angel-Lopez might exhibit erratic behavior if his

symptoms were to worsen. However, neither Nickels’s declarations nor the

remaining evidence compel a finding that any stigmatization and incidents of

abuse, if they were to occur, would be motivated by a desire to harm the mentally

ill rather than be the result of underfunded treatment and insufficient training

programs in El Salvador, or that Angel-Lopez would be “singled out” for harsh

treatment on account of his mental illness. See D-Muhumed, 388 F.3d at 818; see

also Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1158–59 (11th Cir. 2019)

(granting a petition for review where a protected ground, even if entangled with a

non-protected ground, “was one central reason, if not the central reason,” for the

motive behind “the harm visited on” the petitioner by his persecutors); Perez-

Zenteno, 913 F.3d at 1312 (noting that “[t]he determination of a persecutor’s

motive when considering whether an alien is eligible for asylum is essentially

factfinding,” and upholding the agency’s decision that the petitioner had not

established “she was targeted for persecution on account of” her membership in




                                           9
            USCA11 Case: 20-10116    Date Filed: 04/22/2021   Page: 10 of 11



her proposed social group, where little to no evidence in the record supported her

description of her persecutors’ motive).

      Similarly, Nickels’s declarations do not compel the conclusion that

electroshock therapy would be used on Angel-Lopez if his medical condition were

to take a turn for the worse and if he were institutionalized. Nor, moreover, does

the record compel the conclusion that if it became necessary to use electroshock

therapy on Angel-Lopez, it would be used without anesthesia or informed consent.

Indeed, Nickels noted that the hospital had started putting protocols in place for

informed consent and was aware that electroshock therapy was an inferior

treatment approach.

      In short, we find nothing to indicate that the agency demonstrated a lack of

reasoned consideration of the petitioner’s averments or that the record compels

reversal.

      PETITION DENIED.




                                           10
       USCA11 Case: 20-10116   Date Filed: 04/22/2021   Page: 11 of 11



ANDERSON, Circuit Judge.

     I concur in the result.




                                   11